IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                       _______________________________

                                  No. 00-60474
                               (Summary Calendar)
                       _______________________________


MARIO GALVEZ-URIAS,

                                            Petitioner,


versus


JOHN ASHCROFT, U.S. Attorney General,

                                            Respondent.

         _________________________________________________

              Appeal from the Board of Immigration Appeals
                              (A74 636 334)
         _________________________________________________
                            February 14, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM*:


     Petitioner Mario Galvez-Urias (“Galvez”) petitions for us to

review     a   final     deportation    order   entered   by   the   Board   of

Immigration Appeals (“BIA”).           Having reviewed the facts that form

the basis for Galvez’s request for asylum and having applied the

relevant provisions of law, we affirm the BIA’s order and dismiss



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
Galvez’s petition.

                                          I.

                              FACTS AND PROCEEDINGS

       Galvez arrived without inspection in the United States in

December 1989, expecting that he would not stay long.                 He had fled

his native El Salvador in fear that he would be harmed by members

of   the   Salvadoran     insurgent       group    Farabundo     Marti     National

Liberation Front (“FMLN”).              Galvez, who worked on his family’s

farm, was kidnaped by the FMLN in 1987 and forced to do menial

work, such as cooking, hauling, and begging for food.                 The rebels

did not physically harm Galvez, who testified that he was abducted

because his father would not give them food.                   After six months,

Galvez was able to escape from the FMLN camp and return to the

family farm.

       About a month after his return, Galvez heard that the FMLN was

looking for him, so he went to stay with a friend.               Thereafter, the

guerrillas returned to Galvez’s father’s house, looking for Galvez

and seeking food.       When his father again refused to provide food,

he was shot and killed.            Galvez stayed for a few days with a

brother and then a cousin, both of whom lived in the same small

town   where    the   family     farm    was    located,   Canton    Las   Tavlas.

According      to   Galvez,    both     the    brother   and   the   cousin   were

subsequently shot to death by the FMLN in separate incidents.

Galvez testified that the cousin found a note near the brother’s



                                          2
body warning that Galvez, too, would be killed if he did not return

to the guerrillas voluntarily.

     Galvez    fled   to   another   town   in   a   different   part   of   El

Salvador, where he remained for more than a year before returning

to Canton Las Tavlas to join a group being organized to protect

local farmers’ crops. On learning that his cousin had been killed,

however, Galvez, then 28, fled for the United States, where some of

his relatives lived. Since his arrival in this country, Galvez has

been in contact with his four children, who remain in El Salvador.

The children have urged him to stay in the United States, he

testified, and told him that the guerrillas who abducted him in

1987 continue to look for him at the family home.

     In deportation proceedings brought by the Immigration and

Naturalization Service in 1996, Galvez conceded his deportability

but applied for asylum pursuant to § 208(a) of the Immigration and

Nationality Act.1     He appeared before an Immigration Judge (“IJ”)

in May 1997.    The IJ found him generally credible, but concluded

that Galvez had failed to establish past persecution or a well-

founded fear of future persecution if he returned to El Salvador.

The IJ wrote that “[i]t has been at least seven years since the

respondent has been in El Salvador, and his testimony based on

reports of his family that the same people who abducted him in 1987

are still looking for him, are simply unbelievable especially since

     1
        8 U.S.C.A. § 1158(a). Galvez also requested withholding
of deportation, but does not appeal its denial.

                                      3
they’re unsupported by any objective evidence.”             The IJ noted that

Galvez was not a prominent political figure.           The IJ also relied on

a U.S. State Department country report on El Salvador, which

indicated that conditions have improved and political violence has

declined since the 1992 signing of peace accords ended a twelve-

year civil war, and that persons fearing harm from recidivous

guerrillas   had    the   option   of    relocating    elsewhere   within     El

Salvador. The IJ denied Galvez’s application for asylum, but found

him to be a person of good moral character and granted his request

for voluntary departure.

     Galvez appealed to the BIA.              It affirmed the immigration

judge, agreeing that Galvez had failed to demonstrate that he

suffered past persecution or had a well-founded fear of future

persecution in El Salvador on the basis of any of the statutory

grounds for asylum: race, religion, nationality, membership in a

particular social group, or political opinion.2              The Board wrote

that Galvez’s claim that he still has reason to fear harm from the

former guerrillas “is not supported by the country conditions

information in the record, which states that the civil war has

ended and    that   former   guerrillas       have   been   integrated   in   to

political life.”     Galvez timely perfected this appeal.



                                        II.


     2
         See 8 U.S.C.A. §§ 1101(a)(42)(A); 1158(a); 1253(h).

                                         4
                                      ANALYSIS

       We review factual findings of the BIA to determine if they are

supported by substantial evidence in the record.3                 We will reverse

only when the evidence is “‘so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.’”4

The    well-founded      fear    of    persecution        standard     requires    a

subjectively      genuine    fear     of   persecution     that   is   objectively

reasonable.5

       Galvez argues that the Board erred in failing to consider the

cumulative impact of his personal experiences, which establish past

persecution and a well-founded fear of future persecution based on

a     political    opinion      imputed        to   him   by   the     guerrillas.

Specifically, Galvez argues that members of the FMLN believe that

he is politically opposed to them and want to punish him for

fleeing their camp; and he remains in fear of his life.                      He says

that the murders of his father and brother are evidence of this

persecution.      In addition, Galvez expresses fear of persecution

from the Salvadoran military based on his past contact with the

FMLN rebels.

       We are sympathetic to the traumas Galvez suffered in his

homeland;     however,   the    highly     deferential      standard    of    review

       3
           Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).
       4
        Id. (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992)).
       5
           Id. at 304.

                                           5
established by the Supreme Court in INS v. Elias-Zacarias6 dictates

the result in this case.        We find that the BIA’s factual findings

are supported by substantial evidence in the record, and that

Galvez’s evidence of the likelihood of persecution on his return to

El   Salvador   under   the    current    conditions   is   not   adequately

compelling to warrant reversal.           In other words, his subjective

fear of persecution is genuine but it is not objectively reasonable

under today’s conditions.

      Two considerations in particular support this conclusion.

First, the Supreme Court has held that coercive conscription by a

guerrilla group is not the automatic equivalent of persecution

based on political opinion.7         Second, State Department evidence

shows that conditions in El Salvador have improved substantially in

the years since Galvez left.          Based on that evidence, the BIA

concluded that Galvez in particular should be able to live without

fear of political persecution either in his hometown or in another

region of El Salvador.        We do not see in this record evidence “‘so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.’”8


      6
          502 U.S. 478, 483-84 (1992).
      7
        Elias-Zacarias, 502 U.S. at 482; see also Rivas-Martinez
v. INS, 997 F.2d 1143, 1146-47 (5th Cir. 1993) (“[T]he Court
requires the alien to show that he refused to participate for his
own political reasons.”).
      8
        Mikhael, 115 F.3d at 302 (quoting Elias-Zacarias, 502
U.S. at 481).

                                      6
                                III.

                           CONCLUSION

     For the forgoing reasons, we AFFIRM the decision of the BIA

and DISMISS the petition of Galvez-Urias.

AFFIRMED; petition DISMISSED.




                                 7